NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
INV`ENTIO AG,
Plaintiff-Appellant,
V.
OTIS ELEVATOR COMPANY,
Defendcm.t-Cross Appellant.
2011-1615, 2012-1108 .
Appea1s from the United States District C0urt for the
Southern District of New York in case no. 06-CV-5377,
Judge Co11een McMahon.
ON MOTION
ORDER
The court treats the parties letters concerning
whether to deactivate these appeals as a motion to deacti-
vate and responses to that motion.
lt appears from the district c0urt's docket sheet in any
event that the matter is now concluded in the district
court. Thus, no deactivati0n is required at this time
Acc0rding1y,

INVENTIO AG V. OTIS ELEVATOR
IT Is ORDEREn THA'1‘:
The motion is denied.
DEC 2 2 2011
Date
cc: Joseph R. Re, Esq.
Andrew C. Baak, Esq.
s8
2
FOR THE C0URT
/sf J an Horba1y
J an H0rba1y
C1erk
FILE
'»’a°essr'§:se;°“
DEC 22 2011
JAN HORBALY
Cl.ERK